Mr. Chief Justice Carter, dissenting: I do not concur in the foregoing opinion on one point. In my judgment the three ballots that did not contain the endorsement of the initials of the judges should be counted. The court, in Choisser v. York, 211 Ill. 56, after reviewing the authorities in this State on the question, said that ballots not having the initials of the judges of election endorsed thereon could not be counted, “in the absence of evidence tending to show fraud and mistake on the part of the judges.” I am of the opinion from this record that these three ballots were cast by legal voters and the judges inadvertently omitted their initials on the back. A voter should not be deprived of his vote by a mistake of election officers where he is not at fault, and the ballot itself, or other evidence in the record, shows that the ballot is genuine, delivered by the judges to the voter and by him voted, and that the lack of the judges’ initials was caused by mistake. The initials of a judge in his handwriting are for the purpose of identifying the ballot, but if the ballot can be fully identified, even in the absence of the initials, and it is shown that it was cast by a legal voter, it should be counted. This conclusion, I think, is in harmony with the decisions heretofore rendered by this court. Mr. Justice Dunn, also dissenting.